Hill, J.
The plaintiff, a woman, bought a ticket from the defendant for passage' from Ball Ground to Elizabeth, Ga., and, after getting on board the train, told the conductor that the road was strange to her and that she wanted him to see that she got off when she arrived at her destination. The station was not called when the train reached Elizabeth, nor was the plaintiff notified in any way, and she did not know that she had arrived at her destination, until after the train had passed through the station. When she discovered this fact she requested the conductor to stop the train and let her get off. He refused to do this, and, upon his insistence, she paid the additional fare to the next station, Marietta, Ga., where she left the train and secured conveyance back to Elizabeth on a truck. The court charged the jury that if the plaintiff was entitled to recover, she would be entitled to recover nominal damages only. A verdict was rendered for the plaintiff for $150, and the sole issue before this court is whether this amount was excessive. We do not think so. Southern Ry. Co. v. Johnson, 8 Ga. App. 654 (70 S. E. 69); citing Western Union Telegraph Co. v. Glenn, 8 Ga. App. 168 (68 S. E. 881).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.